Order unanimously modified by limiting examination before trial to the defendants Eitingon Schild Co., Inc., Fur Companies Syndicate Co., Inc., and Motty Eitingon, without prejudice to the renewal of the motion as to the remaining parties sought to be examined if such an examination be found to be necessary after the examination of Eitingon Schild Co., Inc., Fur Companies Syndicate Co., Inc., and Motty Eitingon has been concluded, and as so modified affirmed, without costs. No opinion. The date for the examination, discovery and inspection to proceed to be fixed in the order. Settle order on notice. Present —■ Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.